Citation Nr: 1236772	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-27 771 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1967 to November 1968 with an honorable discharge; he had additional service from January 1969 to September 1972 with a dishonorable discharge.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Chicago, Illinois RO, which found that no new and material evidence had been received to reopen the claim of service connection for PTSD.  In September 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  At the hearing the Veteran requested, and was granted, a 60 day abeyance period for submission of additional evidence; no such evidence was received.   

The Board notes that the statement of the case (SOC) characterizes the claim as a de novo claim, rather than a claim to reopen.  However, the analysis and decision therein clearly reflect that what was addressed (and denied) is a claim to reopen, there being a prior final determination on the matter.  Consequently, the characterization of the claim as a de novo one is non-prejudicial to the Veteran.  Additionally, although the RO has in the interim (in the July 2009 statement of the case) essentially reopened the Veteran's claim (and denied it on the merits), the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the appellant's claim accordingly.


FINDINGS OF FACT

1.  An unappealed August 2003 rating decision denied the Veteran service connection for PTSD based essentially on a finding that his service in Vietnam (when all of his cited stressor events occurred) was during his second period of service, which is nonqualifying service for VA compensation benefits.  

2.  Evidence received since the August 2003 rating decision does not tend to show that the Veteran has a valid diagnosis of PTSD related to his first period of active duty service; does not relate to the unestablished fact necessary to substantiate the claim of service connection for PTSD; and does not raise a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the claim of service connection for PTSD may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.12, 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The appellant was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  A January 2008 letter provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record; it is not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  Significantly, during the September 2011 Travel Board hearing before the undersigned, the Veteran was advised of what he still needs to substantiate the claim; the Veteran's testimony reflects that he is aware of what he still needs to substantiate his claim.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  In a claim to reopen, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The appellant has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Historically, an unappealed August 2003 rating decision denied the Veteran service connection for PTSD, based essentially on findings that his service in Vietnam, during which all of his cited stressor events occurred, was during his second period of service, which (because of character of discharge) is nonqualifying service for VA compensation benefits. 

Generally, when the RO denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.
"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Under 38 C.F.R. § 3.12, compensation is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  Benefits are not payable where the former service member was discharged or released by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The establishment of service connection for PTSD requires:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  If the veteran did not engage in combat, or if there is a determination that the veteran engaged in combat but the claimed stressor is unrelated to such combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  

"Just because a physician or other health professional accepted appellant's description of his Vietnam experiences as credible and diagnosed appellant as suffering from PTSD does not mean the [Board is] required to grant service connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

A revision of 38 C.F.R. § 3.304(f)(3)(effective July 13, 2010)(which would apply in the instant case, if pertinent, as an appeal in this matter was before the Board but not yet decided on July 13, 2010) does not, in fact, apply; although the Veteran had wartime service in Vietnam, it was not during a period of active duty service for which he received an honorable discharge.  The Veteran has not alleged that he engaged in combat or was exposed to terrorist activity during his first period of service.

The evidence of record at the time of the August 2003 rating decision included the Veteran's STRs, his service personnel records (SPRs), a 1975 administrative decision regarding his eligibility for VA benefits, and VA treatment records.  

The Veteran's service personnel records reflect that he served in Korea during his first period of service and in Vietnam during his second period of service.  A January 1975 VA administrative decision found that the Veteran was tried and convicted for wrongfully and willingly throwing a hand grenade during the second period of service and lost 659 days of service.  The 1975 decision concluded that the Veteran was separated for willful and persistent misconduct, was discharged under dishonorable conclusions, and is barred from all VA benefits based upon his period of active duty from January 1969 to September 1972, but is entitled to VA benefits for his period of honorable service from March 1967 to November 1968.  A May 1989 VA letter to the Veteran notified him of the 1975 decision and informed him that he was still eligible to receive benefits based on his first period of service.

The Veteran's STRs from his first period of active duty service are silent for any complaints, findings, treatment, or diagnosis of any psychiatric condition.  On October 1968 service separation examination, psychiatric findings were normal on clinical evaluation.

VA treatment records from January 2003 reflect findings of dysphoric affect and depression.  The Veteran submitted stressor statements describing events that occurred while he was serving in Vietnam during his second period of active duty.

Based on the evidence outlined above, an August 2003 rating decision denied the Veteran service connection for PTSD, finding, in essence, that his PTSD was diagnosed based solely on stressor events that occurred during his service in Vietnam, in his second period of active duty service, which is not qualifying for VA compensation benefits.

Evidence received since the August 2003 rating decision consists essentially of VA treatment records showing that the Veteran continued receiving treatment for PTSD and depression, an April 2004 VA general examination, VA treatment and opinion letters from his mental health providers, and lay statements from the Veteran.  

On April 2004 VA general medical examination, the Veteran reported injuries sustained in 1970 while serving in Vietnam.  He complained of anxiety, depression, and PTSD symptoms on and off waking him up from sleep.  The diagnoses included anxiety and PTSD.

On August 2004 VA treatment, the Veteran reported PTSD symptoms related to his Vietnam service; the assessments included PTSD, major depressive disorder vs. bipolar disorder, and alcohol dependence in remission.  On September 2004 VA treatment, the Veteran reported having numerous PTSD symptoms that began to occur after he returned from Vietnam and still bothered him; the diagnoses included PTSD and recurrent major depressive disorder.  

On June 2005 VA mental health examination, the Veteran reported that he was hospitalized in service for a gunshot wound to the right hand; he reported that he made a suicide attempt while serving in Vietnam by playing Russian roulette with a gun, which caused the wound to his right hand.  He reported having PTSD symptoms since being discharged from service.  The assessments included PTSD with depression, and alcohol dependence in remission.

In a March 2006 VA treatment letter, it was noted that the Veteran had been receiving treatment for PTSD and depression since January 2003.  The treating mental health providers noted that the Veteran had served in Vietnam and had been diagnosed with PTSD and depression as he experienced nightmares and flashbacks to the many traumatic deaths he witnessed while on duty in Vietnam.  The Veteran reported that he began to suffer from anxiety, paranoia, nightmares and flashbacks while still on active duty and these symptoms resulted in his going AWOL.  The mental health treatment providers opined that, at that time, the Veteran did not understand that he was suffering from PTSD and depression.

In an October 2007 statement in support of his request to reopen the service connection claim, the Veteran stated, "I now know that the difficulties I was experiencing then [when he went AWOL from December 1970 to July 1972], particularly in regard to my responsibilities to the Army, were due to Post Traumatic Stress Disorder, incurred as a result of my service in Vietnam. ... I have come to believe that my actions leading up to going AWOL are a direct result of trauma I suffered in Vietnam."

In an October 2007 VA treatment letter from clinical nurse specialist M.S., it was noted that the Veteran had been in individual and group psychotherapy since September 2005 for the treatment of PTSD.  The traumatic experiences cited included seeing a friend killed and dismembered, experiencing multiple rocket fire attacks with many men killed, and having to "wash what was left of the bodies" after one rocket hit an outpost tower.  The treatment letter made several references to Vietnam and noted that the symptoms "were present upon the Vet's return from Vietnam and are still present today".  The treating clinical nurse specialist opined that the Veteran's symptoms, which were entirely due to his combat experiences, reflect PTSD which went undiagnosed and untreated upon his return from Vietnam.

VA treatment records from April 2004 through July 2009 reflect ongoing treatment for diagnoses of depression and PTSD, with no indication of any additional claimed stressors other than those cited earlier based on experiences in Vietnam.

The Veteran submitted an April 2008 VA treatment letter from clinical nurse specialist M.S. nearly identical to her October 2007 letter, with similar opinions that the Veteran's symptoms reflect PTSD and are entirely due to his combat experiences.

The Veteran also submitted an April 2008 VA treatment letter from treating psychiatrist Dr. M.R., who co-wrote the March 2006 treatment letter, stating that the Veteran's psychiatric diagnosis is PTSD and that "the diagnosis has been determined to be 100% service connected".

At the Travel Board hearing, the Veteran was instructed that his second period of service (during which he served in Vietnam) was found to be dishonorable and is therefore not qualifying for VA benefits; the undersigned cited the 1975 administrative decision and the 1989 VA letter to the Veteran informing him of these findings.  The undersigned explained to the Veteran that the issue of the character of his discharge is not currently before the Board.

Because service connection for PTSD was denied in August 2003 based on a finding that the PTSD was diagnosed based on stressors during the Veteran's second (and nonqualifying for VA compensation benefits) period of active duty, for evidence to be new and material in this matter, it would have to tend to show that he has a diagnosis of PTSD based on traumatic stressor events that occurred during his first period of active duty service or that his second period of service was not dishonorable [Notably, the Veteran has not sought to overturn the Administrative decision that made that determination, and it is not at issue herein.].  38 U.S.C.A. § 1110; 38 C.F.R. § 3.12. 

While the treatment records and letters added to the record since the August 2003 rating decision are new evidence in the sense that they were not considered in that decision, they are not material evidence.  They do not show or suggest that the Veteran has had PTSD diagnosed based on stressor events during his first period of active duty service from March 1967 to November 1968 (or has even alleged stressor events during that period of service).  Therefore, they do not relate to the unestablished fact necessary to substantiate the claim; do not raise a reasonably possibility of substantiating the claim; and are not material.   

If the Veteran seeks to establish entitlement to service connection for PTSD based on stressor events during his second period of service, he must remove the legal bar to such benefits, the 1975 VA Administrative Decision that found that such period of service was dishonorable (and nonqualifying for VA compensation benefits based on such service), either by seeking to reopen the Administrative Decision with new and material evidence, or by establishing that there was clear and unmistakable error in that decision   As he has done neither, that decision remains final.

In summary, no additional evidence received since the August 2003 rating decision is new and material evidence that tends to prove that the Veteran has had PTSD diagnosed based on his first (and only qualifying for VA benefits) period of active duty service.  Therefore, the additional evidence received since August 2003 does not address the unestablished fact necessary to substantiate the claim of service connection for PTSD; does not raise a reasonable possibility of substantiating such claim; and is not new and material.  Accordingly, the claim may not be reopened.  


ORDER

The appeal to reopen a claim of service connection for PTSD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


